Citation Nr: 1115448	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-49 383 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, rated as 50 percent disabling prior to April 14, 2009.  

2.  Entitlement to an increased rating for PTSD, rated as 70 percent disabling from April 14, 2009 to August 6, 2009.  

3.  Entitlement to an increased rating for PTSD, currently rated as 100 percent disabling.  

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected status post fracture 4th and 5th metacarpals with osteoarthritis, right hand.  

5.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney at Law 
ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from October 1965 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Diego, California, Regional Office (RO).  

The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Status post fracture 4th and 5th metacarpals with osteoarthritis, right hand is manifested by functional limitation such that the the disability more closely approximates ankylosis of two digits of the right hand.  


CONCLUSION OF LAW

A 20 percent evaluation, but no more, is assigned for status post fracture 4th and 5th metacarpals with osteoarthritis, right hand.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5223-5010 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letters dated in January 2008 and June 2009.  The Board notes that the appellant is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the appellant has been afforded appropriate and adequate VA examinations in October 2008 and January 2010; they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  In a March 2009 notice of disagreement (NOD), the Veteran raises various arguments regarding the adequacy of the VA examinations.  He asserts that the examiner did not listen to his statements, cut him off, that the examiners had their minds made up that there was very little disability, that he used inaccurate testing such as having him squeeze the first finger to test his grip strength rather than using a gauge.  The Veteran also asserts that no neurological testing was conducted.  Last, the Veteran asserts that in general, the examinations do not accurately reflect the level of impairment that his right hand disability causes.  The Board notes these arguments and that the Veteran feels that the examinations were not adequate; however, the examination reports appear thorough, address the relevant criteria, and address the Veteran's functional limitation.  The Board finds the examinations adequate.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim. 

Factual Summary

The appellant reported right hand numbness and pain in October 2007.  Examination revealed no right hand swelling but mild tenderness to palpation, mid-hand.  X-rays revealed an impression of no acute bone fracture or joint dislocation, old fracture with deformity in the right 5th and 4th metacarpal bones.  

The appellant reported in December 2007 that his right hand fell asleep in September 2007 and that he had to shake it to get the circulation going again.  He stated that his right hand continued to "sleep" at night and requires shaking to get it back in circulation.  The appellant stated that his right hand hurts all the time and that he does not have a strong grip.  The appellant reported that if he writes a lot his right hand goes numb and that his right hand was deformed.  He stated that he had arthritis and possible nerve damage in his right hand.  

There was evidence of old fractures, 4th and 5th metacarpals in October 2008. Osteoarthritis, distal interphalangeal joint of the 2nd to 5th fingers and first carpometacarpal joint was also assessed.  The bony alignment was normal but there was evidence of a healed fracture at the 5th metacarpal shaft with residual deformity.  There was also a healed fracture in the 4th metacarpal shaft without much deformity and minimal residual cortical thickening.  

In an October 2008 examination, the appellant reported constant right hand pain, that was aching and 4 out of 10.  He reported his functional impairment was decreased strength in the right hand.  Range of motion of the right hand revealed 70 degrees of dorsiflexion, 80 degrees palmar flexion, 20 degrees radial deviation and 45 degrees ulnar deviation.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The appellant could tie his shoelaces, fasten his buttons, and pick up paper and tear it without difficulty.  The right hand fingertips could approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of the fingers were index finger 0 cm, long finger 0 cm, ring finger 0 cm and little finger 0 cm.  With the thumb attempting to oppose the fingers, the measurement between the pad of the right thumb and the fingers were index finger 0 cm, long finger 0 cm, ring finger 0 cm and little finger 0 cm.  Right hand strength was slightly reduced.  

Range of motion of the right thumb revealed 70 degrees of radial abduction, 70 degrees of palmar abduction, 60 degrees of MP flexion, and 60 degrees of IP flexion.  Opposition of the thumb was within normal limits.  Range of motion of the right index finger revealed 70 degrees of DIP flexion, 90 degrees of MP flexion and 110 degrees of PIP flexion.  Range of motion of the right long finger revealed 70 degrees of DIP flexion, 90 degrees of MP flexion and 110 degrees of PIP flexion.  Range of motion of the right ring finger revealed 70 degrees of DIP flexion, 90 degrees of MP flexion and 110 degrees of PIP flexion.  Range of motion of the right little finger revealed 70 degrees of DIP flexion, 90 degrees of MP flexion and 110 degrees of PIP flexion.  Regarding the right thumb, index, long, ring, and little fingers, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The diagnosis was status post fracture shaft of the 4th and 5th metacarpals right hand.  The subjective factors were pain in the right hand and objective factors were abnormal x-ray findings of the right hand.  The effect of the condition on the appellant's daily activities was pain and decreased grip in the right hand that made him drop things occasionally.  

In June 2009, the appellant reported that right hand pain wakes him up four times a night.  He reported numbness in ulnar distribution from forearm distally but more from wrist distally.  He reported that he dropped objects like cups but not due to pain.  He also reported limitations with writing more than an hour.  Motor examination revealed C5 bicep brachialis, C6 ext. car. rad/brev., C7 triceps, C8 flex. dig. prof, was 5/5 and T1 abd dig minim 4/5.  There was decreased sensation to light touch in the right UE from elbow distally in ulnar distribution.  An impression was given of no acute bone fracture was joint dislocation, old fracture with deformity seen in the right 4th and 5th metacarpal bones.  Possible ulnar neuropathy was assessed.  

In a September 2009 follow up examination, it was noted that the appellant was referred for EMG to evaluate for ulnar neuropathy that showed minimal abnormalities that may be seen with mild sensory ulnar neuropathies but the ulnar motor nerve conductions were normal.  Motor examination revealed C5deltiod 5/5, C5 bicep brachialis 5/5, C6 ext. car. rad/brev. 5/5, C7 triceps 5/5, and C8 flex. dig. prof. 5/5.  The appellant reported more sensation to light touch on left 4th and 5th finger.  Reflexes were normal.  

Ulnar neuropathy was diagnosed in October 2009.  AROM was shown to be WFL for MP flexion/extension, PIP flexion/extension, DIP flexion/extension, and thumb flexion/extension.  Sensation was hard to assess 2/2 because of inconsistent responses.  In November 2009, the provisional diagnosis was ulnar neuropathy.

In a December 2009 examination, motor examination revealed C5 deltoid +4/5, C5 bicep brachialis +4/5, C6 ext. car. rad/brev +4/5., C/ triceps +4/5, and C8 flex. dig. prof, was +4/5.  Sensation was decreased to light touch on right upper extremity and reflexes were normal.  Right hand pain in ulnar nerve distribution and status post EMG that showed minimal sensory deficit but no motor deficit was noted.  Now participating in OT with slight improvement in his hand function was also noted.  

The appellant was afforded a VA examination in January 2010.  During this examination, he reported constant right hand pain described as aching and sharp, and rated 4 out of 10.  He reported that physical activity and writing exacerbated the pain and that it was relieved by rest, Tylenol and Icy Hot.  He also described additional symptoms of numbness and weakness, and indicated loss of grip strength on the right hand and interference with sleep.  There was no scar based on the skin examination.  The wrist showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Range of motion of the wrist joints revealed dorsiflexion 70 degrees, palmar flexion 80 degrees, radial deviation 20 degrees and ulnar deviation 45 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The appellant could tie his shoelaces, fasten his buttons, and pick up paper and tear it without difficulty.  The right hand fingertips could approximate the proximal transverse crease of the palm.  

With the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of the fingers and were index finger 0 cm, long finger 0 cm, ring finger 0 cm and little finger 0 cm.  With the thumb attempting to oppose the fingers, the measurement between the pad of the right thumb and the fingers were index finger 0 cm, long finger 0 cm, ring finger 0 cm and little finger 0 cm.  Right hand strength was slightly reduced.  

Range of motion of the right thumb revealed 70 degrees of radial abduction, 70 degrees of palmar abduction, 60 degrees of MP flexion, and 60 degrees of IP flexion.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Range of motion of the right index finger revealed 70 degrees of DIP flexion, 90 degrees of MP flexion and 110 degrees of PIP flexion.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Range of motion of the right long finger revealed 70 degrees of DIP flexion, 90 degrees of MP flexion and 110 degrees of PIP flexion.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Range of motion of the right ring finger revealed 70 degrees of DIP flexion, 90 degrees of MP flexion and 110 degrees of PIP flexion.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Range of motion of the right little finger revealed 70 degrees of DIP flexion, 90 degrees of MP flexion and 110 degrees of PIP flexion.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Upon examination, the thumb, index finger, long finger, ring finger and/or little finger were not ankylosed.  

There was no change in diagnosis.  It was noted that the subjective factors were ongoing pain based on the appellant's statements and the objective factors were visible deformity consistent with prior fractures of the 4th and 5th metacarpals on right.  Residuals were noted to be ongoing pain and weakness.  It was also noted that the diagnosis conceivably interfered with typing and writing.  Right C8 radiculopathy was noted.  The examiner opined that the additional complaints of numbness and weakness more than likely result from the right C8 radiculopathy that was diagnosed on NCV in September 2009.  The examiner stated that this condition would additionally impair the appellant's ability to write and type.  The effect of the condition on the appellant's usual occupation was difficulty writing and typing, and the effect on the condition on his daily activity was interference with sleep.  

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disability has not significantly changed and a uniform rating is warranted.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The appellant's disability is rated under Diagnostic Codes 5223-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 addresses arthritis due to trauma, and DC 5223 addresses ankylosis of two digits of one hand.  

Under DC 5223 an evaluation of 10 percent is warranted when there is favorable ankylosis of the long and ring; long and little; or ring and little fingers.  An evaluation of 20 percent is warranted when there is favorable ankylosis of the index and long; index and ring; or index and little fingers.  The evidence of record shows that the Veteran is right handed.  Therefore, for rating purposes, his right hand is considered his major or dominant extremity.  See 38 C.F.R. § 4.69 (2010).

Analysis 

The appellant has appealed the denial of an evaluation higher than 10 percent disabling for status post fracture 4th and 5th metacarpals with osteoarthritis, right hand.  The current rating contemplates favorable ankylosis of the long and ring; long and little; or ring and little fingers.  To warrant a higher evaluation the evidence must show favorable ankylosis of the index and long; index and ring; or index and little fingers.

Based on the evidence presented, the Board concludes that an evaluation higher than 10 percent disabling under DC 5223 is not warranted.  In this regard, while the record shows complaints of painful motion, there is no evidence of ankylosis.  The January 2010 compensation and pension examination showed the right thumb had 70 degrees of radial abduction, 70 degrees of palmar abduction, 60 degrees of MP flexion, and 60 degrees of IP flexion; the right index finger had 70 degrees of DIP flexion, 90 degrees of MP flexion and 110 degrees of PIP flexion; the right long finger had 70 degrees of DIP flexion, 90 degrees of MP flexion and 110 degrees of PIP flexion; the right ring finger had 70 degrees of DIP flexion, 90 degrees of MP flexion and 110 degrees of PIP flexion; and the right little finger had 70 degrees of DIP flexion, 90 degrees of MP flexion and 110 degrees of PIP flexion.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Upon examination, the thumb, index finger, long finger, ring finger and/or little finger were not ankylosed.  Based on the ranges of motion shown in the record, the evidence is against a finding of ankylosis much less favorable ankylosis.  As there is no showing of favorable ankylosis of the index and little; index and ring; or index and middle fingers, an evaluation higher than 10 percent disabling based on ankylosis of the hand is not warranted under DC 5223.  

But the Board has considered whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See Deluca.  At both VA examinations, the appellant reported subjective complaints of constant, aching pain.  He also reported decreased grip strength and interference with sleep.  There were flare-ups.  The October 2008 examiner noted that residuals included pain.  At the January 2010 VA examination, the examiner noted that the residuals of the injury included pain and weakness, to include interference with writing and typing.  In his NOD, the Veteran stated that he dropped things all the time and tried not to use that hand.  However, the October 2008 and January 2010 VA examinations revealed the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  VA examinations revealed that the appellant could tie his shoelaces, fasten his buttons, and pick up paper and tear it without difficulty.  The other medical evidence of record indicates that there is deformity of the fingers.  

The Board finds the appellant's reports of pain, weakness, reduced grip strength, and flare-ups to be competent and credible.  See DeLuca.  The Board also finds the appellant's own reports of symptomatology to be credible to include his assertions that he has limitations with writing and gripping things and tries to use his left hand.  Thus, it is clear that his disability causes additional functional limitation to two fingers.  Accordingly, the Board finds that this more closely approximates ankylosis of two fingers, rather than ankylosis of one finger, and thus, resolving all doubt in favor of the Veteran, a 20 percent evaluation is for assignment.  38 C.F.R. § 4.71a, Diagnostic Code 5223.  A 30 percent evaluation is not warranted, however, as the fingers affected are the 4th and 5th fingers, and not the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5223.  

A higher evaluation is also not warranted under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The evidence of record does not show, even considering functional limitation, ankylosis of any 3, 4, or 5 digits of the hand, and does not show ankylosis of the thumb.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-22 (2010).  Additionally, the other diagnostic codes do not provide for an evaluation in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5224-30 (2010).  

The preponderance of evidence is against the claim for an evaluation in excess of 20 percent for this disability.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

The Board has also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the criteria reasonably describe the claimant's disability level and symptomatology, as the diagnostic codes address limitation of motion, pain, and functional limitation.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-30; Deluca, 8 Vet. App. 202.  Accordingly, the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate, and no referral is required.


ORDER

An evaluation higher than 10 percent disabling for status post fracture 4th and 5th metacarpals with osteoarthritis, right hand is denied.  


REMAND

Regarding the issue of entitlement to an increased rating for PTSD, remand is required for a Travel Board hearing.  In his November 2007 claim for an increased rating, the appellant indicated that his PTSD was more severe than the 50 percent rating assigned at that time.  In a May 2008 rating decision, his claim for an increased rating was denied.  He submitted a NOD to the May 2008 decision in May 2008.  An SOC was issued in January 2009.  In his March 2009 VA Form 9, the appellant indicated that he wished to appear for a BVA hearing.  In a November 2009 rating decision, the appellant was granted a disability rating of 70 percent for his PTSD, effective April 14, 2009.  In a January 2011 rating decision, the appellant's PTSD was increased to 100 percent disabling, effective August 6, 2009.  

The Board notes that in his March 2009 VA Form 9 the appellant requested a hearing.  There is no indication in the record that this request has been withdrawn.  Although he was awarded a 100% evaluation effective August 6, 2009, the issue remains on appeal prior to that time as he was in receipt of 50% evaluation prior to April 14, 2009 and a 70% evaluation on and after April 14, 2009.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded).  In light of the appellant's request for a hearing, this case is remanded.  

Regarding the claim for entitlement to TDIU, remand is required for the issuance of an SOC.  When a notice of disagreement has been filed, the RO must issue an SOC.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a March 2010 rating decision, the RO denied a TDIU rating.  In March 2010, the Veteran filed a notice of disagreement.  The RO did not issue an SOC.  In January 2011 rating decision, the RO noted that it continued to deny the TDIU as the Veteran was awarded a 100% evaluation for PTSD, effective August 6, 2009, which was the greater benefit.  But in December 2007, Veteran filed a claim for an increased evaluation for PTSD and a claim for service connection for a right hand finger disability.  The TDIU issue is related to the prosecution of these issues and is not moot prior to the award of the 100% evaluation.  See AB, 6 Vet. App. at 38.  The Board is, therefore, obligated to remand this issue.



Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a Statement of the Case concerning his claim for TDIU.  Advise him that he still needs to file a timely substantive appeal in response to this Statement of the Case to perfect an appeal to the Board concerning this additional claim.  38 C.F.R. §§ 20.200, 20.302(b) (2010).  Also advise him of the time limit for perfecting the appeal of this additional claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

2.  The appellant is to be scheduled for a Travel Board hearing before a Veterans Law Judge regarding his claim for an increased evaluation for PTSD.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


